Citation Nr: 1442297	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-22 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2001.  He also had additional service with the South Carolina National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for a right knee disability.

The Veteran testified before the undersigned at an April 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder. 

In November 2012, the Board remanded this matter for further development.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current right knee disability that is related to a knee injury that he sustained in service.  Service treatment records include a March 1998 record of treatment for right knee pain.  The Veteran claims that he has continued to experience knee symptoms in the years since that time, however there is some evidence to the contrary.  For example, there is no evidence of any additional treatment for right knee problems prior to the Veteran's separation from active duty service in January 2001, there were no knee abnormalities noted during his October 2000 separation examination, the first post-service clinical evidence of treatment for right knee problems is not for many years after service, and the Veteran denied having experienced any right knee symptoms on several occasions following the March 1998 injury. 

In addition to the March 1998 knee injury, a "Statement of Medical Examination and Duty Status" form (DA Form 2173) dated in October 2009 indicates that the Veteran sustained a right knee strain while performing physical training testing on October 11, 2009.  The injury was incurred in line of duty, but it is unclear as to the Veteran's duty status at that time.

A VA examination was conducted in December 2012 to assess the nature and etiology of the Veteran's claimed right knee disability and he was diagnosed as having osteoarthrosis of the right knee.  The claims file was not available for review at the time of the examination, but the examiner nonetheless opined that the Veteran's right knee disability was likely ("at least as likely as not"/"50 percent or greater probability") incurred in or caused by service.  She reasoned that the Veteran's pain started while in service and that increased use and strain during military training can cause increased wear and tear of the joint leading to pain and swelling.

The examiner who conducted the December 2012 VA examination reviewed the Veteran's claims file in January 2013 and opined that his diagnosed right knee disability was treated in service based on his service treatment records.  She explained that his knee X-rays were normal, but that an MRI did reveal mild degeneration.

The December 2012 and January 2013 opinions are insufficient because it is unclear as to whether the examiner was indicating that the Veteran's current right knee disability had its onset during his active duty service from January 1998 to January 2001.  Specifically, although the examiner concluded that the Veteran's symptoms began in service and that his osteoarthrosis was treated in service, she referenced findings contained in a November 2009 MRI report in support of her opinion.  At the present time, however, there is no indication that the Veteran was on active duty at the time the MRI conducted.  Moreover, as explained above, there is evidence contrary to the Veteran's claim that he has experienced a continuity of right knee symptomatology in the years since the March 1998 injury.  Also, there is no opinion as to whether the current right knee disability is related to the October 2009 knee strain (in the event that the Veteran was on ACDUTRA or INACDUTRA at that time).  Thus, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current right knee disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Additionally, efforts should be undertaken to attempt to verify the Veteran's periods of service with the National Guard (particularly his duty status on October 11, 2009).  In this regard, his service personnel records relating to his National Guard service may contain relevant information.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the appropriate National Guard entity, and any other appropriate source to attempt to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the National Guard (especially his duty status on October 11, 2009). All such efforts must be documented in the claims file.

2.  Contact the National Personnel Records Center, the appropriate National Guard entity, and any other appropriate source and request all available service personnel records pertaining to the Veteran's National Guard service.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any service personnel records and any information pertaining to the Veteran's periods of ACDUTRA and INACDUTRA, schedule him for a VA examination to determine the etiology of his current right knee disability.  All indicated tests and studies shall be conducted. 

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right knee disability identified (i.e. any right knee disability diagnosed since June 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right knee disability had its onset during the Veteran's period of active duty from January 1998 to January 2001, had its onset during any period of ACDUTRA or INACDUTRA, is related to the Veteran's right knee pain in March 1998, is related to his right knee strain in October 2009, was permanently worsened beyond its natural progression during a period of ACDUTRA or INACDUTRA, or is otherwise the result of a disease or injury that had its onset during a period of active duty or ACDUTRA or an injury that occurred during a period of INACDUTRA? 

In formulating the above opinions, the examiner must acknowledge and comment on all right knee disabilities diagnosed since June 2008, the March 1998 treatment for right knee pain, the October 2009 treatment for a right knee strain, and the Veteran's reports of a continuity of right knee symptomatology in the years since the March 1998 knee injury.  However, the examiner must also consider the inconsistent information concerning a continuity of right knee symptomatology since March 1998.

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

